The opinion of the court was delivered, January 7th 1868, by
Agnew, J.
This was a most irregular proceeding. It commenced by the petition of Mrs. Jane Blakely to an associate judge of Butler county, to restrain the school directors and the collector from levying and selling her property for a bounty tax, and asked a rúle to show cause why she should not be exonerated from the tax. The collection was stayed by the order of the judge until the following term and the petition came into court, wherein it was proceeded with until the final order of the court, which gave her leave to amend her bill (as it is called), by setting out that she commences on the equity side of the court. In the same breath, it decrees that she be exonerated from the payment of the tax for ever, and enjoins the directors and collector from the collection thereof, and orders the directors to pay the costs. At the following term, Jane Blakely, by her attorney, came in and filed a statement,’ that she amends her petition by .claiming relief on the equity side of the court. Clearly, there was no warrant for this anomalous proceeding. Its effect was to relieve the plaintiff from the rules and practice of a court of equity, and to deprive the defendants of the advantages of their proper position as respondents to a bill in equity before a decree. The hand of equity is supposed to be very plastic ; but it is beyond even the power of a chancellor to take up such a proceeding as this, and. at a single cast to mould it into a shape to bind the rights of parties giving no consent to the form of proceeding.
But, independently of the total departure from the forms and practice of equity, the court had no power upon the merits to make the decree it did.
This is shown in the cases of James and .William Harvey (ante, p. 315), from the same county, in which an opinion has just been read.
The decree of the court below is reversed and set aside, and all the prior proceedings are ordered to be quashed at the costs of the complainant.